          Case 1:20-cr-00091-RA Document 47
                                         46 Filed 08/27/20
                                                  08/26/20 Page 1 of 1




                                   RICHARD PALMA
                                     ATTORNEY AT LAW
                               122 EAST 42ND STREET - SUITE 620
                                 NEW YORK, NEW YORK 10168



MEMBER OF THE BAR                                                     TEL. (212) 686-8111
NEW YORK & FLORIDA                                                    FAX. (212) 202-7800
                                                               E-MAIL: rpalma177@gmail.com



                                     August 26, 2020
                                                                  Application granted.
ECF FILED
                                                                  SO ORDERED.
The Honorable Ronnie Abrams, U.S.D.J.
United States District Court
  of the Southern District of New York
500 Pearl Street                                                  _____________________
New York, N.Y. 10007                                              Ronnie Abrams, U.S.D.J.
                                                                  8-27-20
       Re:    U.S. v. Jonathan Rios, 20 CR. 91 (RA)
              Without Government Objection, Defense Request Bond Conditions To
              Include Travel to and from the District of New Jersey for Employment
              Purposes Only.

Dear Judge Abrams:

       This is a defense request on behalf of Mr. Jonathan Rios respectfully seeking a change to
his bond conditions to include travel, to and from, the District of New Jersey, for purposes of
employment with Amazon, Inc, at their Northern New Jersey warehouse. The Government does
not oppose this request.

       Thank you.

                                            Sincerely yours,

                                            s/Richard Palma

                                            Richard Palma
cc:    AUSA Danielle M. Kudla
       USPO Rena Bolin (via email)
